
	
		II
		111th CONGRESS
		1st Session
		S. 1137
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Feingold (for
			 himself, Ms. Snowe,
			 Mrs. Lincoln, Mr. Sanders, and Mr.
			 Dodd) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to establish a Volunteer Teacher Advisory Committee.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Teachers at the Table
			 Act.
		2.Volunteer Teacher Advisory
			 CommitteeThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding
			 after section 1004 (20 U.S.C. 6304) the following:
			
				1005.Volunteer Teacher Advisory
				Committee
					(a)EstablishmentThe Secretary shall establish an advisory
				committee, to be known as the Volunteer Teacher Advisory Committee (referred to
				in this section as the Committee).
					(b)Duties and focusThe duty of the Committee shall be to
				monitor the effects of this Act, on the ground and in classrooms, and the focus
				of the Committee shall solely be on children and families.
					(c)Membership
						(1)In generalThe membership of the Committee shall
				consist of 20 public elementary school or secondary school classroom teachers
				who—
							(A)are past or present Teachers of the
				Year;
							(B)have received training, or demonstrated
				experience, in methods of data collection, analysis, and reporting; and
							(C)have submitted an application to the
				Secretary to serve on the Committee.
							(2)List; appointmentThe Secretary shall compile a list of
				teachers submitting applications under paragraph (1)(B). The members of the
				Committee shall be appointed as follows:
							(A)The Secretary shall appoint 4 teachers from
				the list.
							(B)The majority leader of the Senate shall
				appoint 4 teachers from the list.
							(C)The minority leader of the Senate shall
				appoint 4 teachers from the list.
							(D)The Speaker of the House of Representatives
				shall appoint 4 teachers from the list.
							(E)The minority leader of the House of
				Representatives shall appoint 4 teachers from the list.
							(3)Representation requirementThe members of the Committee shall
				represent diverse and multiple geographic, grade level, and specialty
				areas.
						(4)TermEach member of the Committee shall serve on
				the Committee for a 2-year term.
						(d)Annual report
						(1)In generalThe Committee shall submit to Congress and
				the Secretary—
							(A)on an annual basis, a report on the
				monitoring carried out under subsection (b); and
							(B)on a quarterly basis, updates on such
				monitoring.
							(2)Contents of reportThe report submitted under paragraph (1)
				shall include, at a minimum, the following:
							(A)Both quantitative and qualitative data that
				evaluate the effect of this section on student achievement.
							(B)The effect of this section on closing the
				achievement gap between high- and low-performing students, including the
				students identified under section 1111(b)(2)(C)(v)(II).
							(e)Authorization of fundsOf the amounts appropriated to, and
				available at the discretion of, the Secretary for programmatic and
				administrative expenditures for fiscal years 2010 through 2014, a total of
				$500,000 shall be used to establish and carry out the functions of the
				Committee established under this
				section.
					.
		
